DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/02/22, with respect to the rejection(s) of claim(s) 1-3, 5, 7-10, 12-16, 18, 20 and 22-24 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ratnakar (Pub No 20170353257) further in view of newly cited prior art Rong (Pub No 20180176900).
 Regarding claim 1, Applicant argues First, as acknowledged by the Patent Office, Ratnakar does not teach identification information. That is, Ratnakar does not involve identification information of a synchronization signal block and Ratnakar also does not involve identification information corresponding to each component in the synchronization signal block, let alone the above emphasized features of Applicant’s claim 1. The cited paragraph [0154] of Ratnakar simply discloses signal intensity or magnitude may be related to a timing, a sequence, etc., which merely discloses the construction of signal intensity or magnitude and has nothing to do with the above emphasized features of Applicant’s claim 1.
The examiner disagrees because Ratnakar does use certain information for identifying . Ratnakar states:

[0152] The synchronization identification module 410 is configured to identify or construct the symbols corresponding to the synchronization signal 128. The synchronization identification module 410 can identify or construct the first symbol 116 of FIG. 1, the second symbol 118 of FIG. 1, or a combination thereof corresponding to the primary synchronization 130 of FIG. 1, the first synchronization symbol 134 of FIG. 1 thereof, the second synchronization symbol 136 of FIG. 1 thereof, the secondary synchronization 132 of FIG. 1, or a combination thereof for the synchronization signal 128.
[0153] The synchronization identification module 410 can identify or construct the symbols corresponding to the MCS, the modulation scheme or constellation, the communication protocol or standard, or a combination thereof. The synchronization identification module 410 can further identify or construct the symbols according to a method, a process, a data or a value, or a combination thereof predetermined by the computing system 100.

[0154] The synchronization identification module 410 can identify or construct the symbols in the time domain 146 of FIG. 1, the frequency domain 144 of FIG. 1, or a combination thereof. The synchronization identification module 410 can identify based on identifying or selecting a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency. The synchronization identification module 410 can construct based on assigning or designating a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency.

 	In the at least above cited portions Ratnakar teaches identifying the synchronization signal using a plurality of different information (e.g. MCS, values, intensity, level, etc) .  One of ordinary skill in the art would interpret the values for identifying as the limitation of claim 1 “identification information”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-10, 12-16, 18, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar (Pub No 20170353257) further in view of Rong (Pub No 20180176900).

Regarding claim 1 and 16,
 	Ratnakar teaches a method for transmitting an initial access signal, the method comprising: 
 	determining at least one piece of identification information of a synchronization signal block to be transmitted (interpreted as The synchronization identification module 410 can further identify or construct the symbols according to a method, a process, a data or a value, or a combination thereof predetermined by the computing system 100, see Ratnakar para [0153]), wherein the synchronization signal block comprises at least two components (interpreted as The first synchronization symbol 134 and the second synchronization symbol, see Ratnakar para [0053]) for transmitting an initial access signal, and different components occupy different time-frequency resources of the synchronization signal block; (interpreted as construct the symbols in the time domain 146 of FIG. 1, the frequency domain 144 of FIG. 1, or a combination thereof, see Ratnakar para [0154]).
 	determining initial access signals to be transmitted in respective components in the synchronization signal block, according to the identification information; (interpreted as the synchronization signal 128 can include a first synchronization symbol 134, a second synchronization symbol 136, see Ratnakar para [0052]).
 	determining time-frequency resources occupied by the respective components in the synchronization signal block, and transmitting the initial access signals of the respective components over the time-frequency resources occupied by the respective components. (interpreted as The synchronization identification module 410 can construct based on assigning or designating a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154]).
 	Although Ratnakar identifies the synchronization signal, Ratnakar does not teach wherein determining the initial access signals to be transmitted in the respective components in the synchronization signal block, according to the identification information comprises:
 	determining, for each component in the synchronization signal block, a sequence for an initial access signal of the component according to a part or all of bit information in identification information corresponding to the component, and generating the initial access signal of the component according to the determined sequence.

 	Rong teaches wherein determining the initial access signals to be transmitted in the respective components in the synchronization signal block, according to the identification information comprises:
 	determining, for each component in the synchronization signal block, a sequence for an initial access signal of the component according to the identification information corresponding to the component, and generating the initial access signal of the component according to the determined sequence. (interpreted as randomization ID is a cell ID, and wherein transmitting and/or receiving within the cell using the respective randomization sequence or scheme comprises randomizing a bit sequence using the cell ID in a transmitter by performing bitwise exclusive or to the bit sequence before modulation with a pseudo-random sequence generated or associated with the cell ID. Optionally, the method further includes during initial access in a cell, receiving a synchronization sequence of the cell; and determining the randomization sequence or scheme of the cell from the synchronization sequence., see Rong para [0156])
 	It would have been obvious to one of ordinary skill in the art to combine the sequence as taught by Ratnakar with the sequence determined by using the identification as taught by Rong In order to distinguish different randomization sequences for different hyper cells. 
	
Regarding claim 2,
 	Ratnakar In view of Rong teaches the method according to claim 1, wherein the identification information comprises at least one of following information: an identifier of an area where a Transmission and Reception Point (TRP) transmitting the synchronization signal block is located, an identifier of the TRP transmitting the synchronization signal block, time information for transmitting the synchronization signal block, or an identifier of a beam for transmitting the synchronization signal block. (interpreted as randomization ID is a cell ID, and wherein transmitting and/or receiving within the cell using the respective randomization sequence or scheme comprises randomizing a bit sequence using the cell ID in a transmitter by performing bitwise exclusive or to the bit sequence before modulation with a pseudo-random sequence generated or associated with the cell ID. Optionally, the method further includes during initial access in a cell, receiving a synchronization sequence of the cell; and determining the randomization sequence or scheme of the cell from the synchronization sequence., see Rong para [0156])

Regarding claim 3,
	Ratnakar In view of Rong teaches the method according to claim 1, wherein one piece of identification information of the synchronization signal block corresponds to one of the components in the synchronization signal block; or one piece of identification information of the synchronization signal block corresponds to at least two of the components in the synchronization signal block; or at least two pieces of identification information of the synchronization signal block corresponds to one of the components in the synchronization signal block (interpreted as identify a first synchronization symbol and a second synchronization symbol corresponding to a synchronization signal, see Ratnakar para [0330]).

Regarding claim 5 and 18,
	Ratnakar In view of Rong teaches the method according to claim 1, wherein determining the time-frequency resources occupied by the respective components in the synchronization signal block comprises: 
 	determining, for one component in the synchronization signal block, a time-frequency position of the component according to a part or all of bit information in identification information corresponding to the component; or determining, based upon a time-frequency position of any one of the components in the synchronization signal block and a first correspondence relationship, a time-frequency position of a component in the synchronization signal block other than the any one component, wherein the first correspondence relationship characterizes a relationship between time-frequency positions of the respective components in the synchronization signal block; or determining a time-frequency position of at least one of the components in the synchronization signal block according to a time-frequency position of a component, for which the time-frequency position has been determined, in the synchronization signal block (interpreted as The synchronization identification module 410 can construct based on assigning or designating a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154]).

Regarding claim 7,
	Ratnakar In view of Rong teaches the 0method according to claim 1, wherein for each synchronization signal block in a same area, an initial access signal of at least one component in the synchronization signal block is determined according to identification information of the area (interpreted as In the present disclosure, a discovery and association protocol is provided wherein lightweight data beyond information related to a cell ID or device ID (e.g., one or two bits) is embedded in initial synchronization signals, see El Ayach para [0078]).
	It would have been obvious to one of ordinary skill in the art to combine the synchronization signal block as taught by Ratnakar with the identification information as taught by El Ayach since it is known in the art of communications to transmit identification information to differentiate the plurality of synchronization blocks sent.

Regarding claim 9,
 	Ratnakar In view of Rong  teaches the method according to claim 9, wherein the identification information comprises at least one of following information: an identifier of an area where a Transmission and Reception Point (TRP) transmitting the synchronization signal block is located, an identifier of the TRP transmitting the synchronization signal block, time information for transmitting the synchronization signal block, or an identifier of a beam for transmitting the synchronization signal block. (interpreted as In some embodiments, the first and second message comprises one or a combination of: cell Identifier (ID), slice ID, service ID, access point set ID, or any other ID to identify the cell, a list of the access points of one of the cells, see Rong para [0016])

Regarding claim 14,
	Ratnakar In view of Rong teaches the method according to claim 8, however does wherein for each synchronization signal block in a same area, an initial access signal of at least one component in the synchronization signal block is determined according to identification information of the area.(interpreted as In some embodiments, the first and second message comprises one or a combination of: cell Identifier (ID), slice ID, service ID, access point set ID, or any other ID to identify the cell, a list of the access points of one of the cells, see Rong para [0016])

Regarding claim 8 and 20,
 	Ratnakar teaches a method for transmitting an initial access signal, the method comprising: 
 	determining at least one piece of identification information of a synchronization signal block to be transmitted (interpreted as The synchronization identification module 410 can further identify or construct the symbols according to a method, a process, a data or a value, or a combination thereof predetermined by the computing system 100, see Ratnakar para [0153]), wherein the synchronization signal block comprises at least two components (interpreted as The first synchronization symbol 134 and the second synchronization symbol, see Ratnakar para [0053]) for transmitting an initial access signal, and different components occupy different time-frequency resources of the synchronization signal block; (interpreted as construct the symbols in the time domain 146 of FIG. 1, the frequency domain 144 of FIG. 1, or a combination thereof, see Ratnakar para [0154]).
 	determining initial access signals to be transmitted in respective components in the synchronization signal block, according to the identification information; (interpreted as the synchronization signal 128 can include a first synchronization symbol 134, a second synchronization symbol 136, see Ratnakar para [0052]).
 	determining time-frequency resources occupied by the respective components in the synchronization signal block, and transmitting the initial access signals of the respective components over the time-frequency resources occupied by the respective components. (interpreted as The synchronization identification module 410 can construct based on assigning or designating a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154]).
 	Although Ratnakar identifies the synchronization signal, Ratnakar does not teach wherein determining the identification information of the synchronization signal block corresponding to at least one of the components in the synchronization signal block according to the initial access signal transmitted in the at least one component comprises:
 	determining the identification information of the synchronization signal block corresponding to the at least one component according to a sequence for the initial access signal transmitted in the at least one component; or determining the identification information of the synchronization signal block corresponding to the at least one component according to a sequence for the initial access signal transmitted in the at least one component, and a time-frequency position of the at least one component.

	Rong teaches wherein determining the identification information of the synchronization signal block corresponding to at least one of the components in the synchronization signal block according to the initial access signal transmitted in the at least one component comprises:
 	determining the identification information of the synchronization signal block corresponding to the at least one component according to a sequence for the initial access signal transmitted in the at least one component; or determining the identification information of the synchronization signal block corresponding to the at least one component according to a sequence for the initial access signal transmitted in the at least one component, and a time-frequency position of the at least one component. (interpreted as randomization ID is a cell ID, and wherein transmitting and/or receiving within the cell using the respective randomization sequence or scheme comprises randomizing a bit sequence using the cell ID in a transmitter by performing bitwise exclusive or to the bit sequence before modulation with a pseudo-random sequence generated or associated with the cell ID. Optionally, the method further includes during initial access in a cell, receiving a synchronization sequence of the cell; and determining the randomization sequence or scheme of the cell from the synchronization sequence., see Rong para [0156])
 	It would have been obvious to one of ordinary skill in the art to combine the sequence as taught by Ratnakar with the sequence determined by using the identification as taught by Rong In order to distinguish different randomization sequences for different hyper cells. 

Regarding claim 10,
	Ratnakar In view of Rong teaches the method according to claim 1, wherein one piece of identification information of the synchronization signal block corresponds to one of the components in the synchronization signal block; or one piece of identification information of the synchronization signal block corresponds to at least two of the components in the synchronization signal block; or at least two pieces of identification information of the synchronization signal block corresponds to one of the components in the synchronization signal block (interpreted as identify a first synchronization symbol and a second synchronization symbol corresponding to a synchronization signal, see Ratnakar para [0330]).


Regarding claim 12 and 22,
	Ratnakar In view of Rong teaches the method according to claim 8, wherein searching the synchronization signal block comprises: 	
 	searching for the respective components in the synchronization signal block according to predefined candidate sequences corresponding to the respective components in the synchronization signal block; or
 	determining candidate sequences corresponding to at least one of the components in the synchronization signal block according to a determined identification information, and searching for the at least one component according to the candidate sequences corresponding to the at least one component. (interpreted as randomization ID is a cell ID, and wherein transmitting and/or receiving within the cell using the respective randomization sequence or scheme comprises randomizing a bit sequence using the cell ID in a transmitter by performing bitwise exclusive or to the bit sequence before modulation with a pseudo-random sequence generated or associated with the cell ID. Optionally, the method further includes during initial access in a cell, receiving a synchronization sequence of the cell; and determining the randomization sequence or scheme of the cell from the synchronization sequence., see Rong para [0156])

Regarding claim 13 and 23,
	Ratnakar In view of Rong teaches the method according to claim 8, wherein searching the synchronization signal block comprises: searching for the respective components in the synchronization signal block at predefined time-frequency positions of the respective components in the synchronization signal block; or determining, after a first component in the synchronization signal block is found as a result of the search, a time-frequency of a second component in the synchronization signal block other than the first component according to a time-frequency position of the first component in the synchronization signal block and a first correspondence relationship, wherein the first correspondence relationship characterizes a relationship between time-frequency positions of the respective components in the synchronization signal block, and searching for the second component at the time-frequency position of the second component; or determining a time-frequency position of at least one of the components in the synchronization signal block according to a time-frequency position of a component found as a result of the search, and searching for the at least one component at the time-frequency position of the at least one component. (interpreted as The synchronization identification module 410 is configured to identify or construct the symbols corresponding to the synchronization signal 128. The synchronization identification module 410 can identify or construct the first symbol 116 of FIG. 1, the second symbol 118 of FIG. 1, or a combination thereof corresponding to the primary synchronization 130 of FIG. 1, the first synchronization symbol 134 of FIG. 1 thereof, the second synchronization symbol 136 of FIG. 1 thereof, the secondary synchronization 132 of FIG. 1, or a combination thereof for the synchronization signal 128, see Ratnakar para [0152]).

Regarding claim 15 and 24,
	Ratnakar In view of Rong teaches the method according to claim 8, wherein searching the synchronization signal block comprises: searching for any one of the components in the synchronization signal block according to a part of information in candidate sequences corresponding to the any one component, and determining a time-frequency position of the any one component; (interpreted as The synchronization signal 128, such as including the primary synchronization 130, the secondary synchronization 132, or a combination thereof can include a specific or a predetermined content, format, timing, sequence, pattern, structure, characteristics, physical trait, or a combination thereof, see Ratnakar para [0051]) and determining an initial access signal of the any one component according to remaining information in the candidate sequences corresponding to the any one component (interpreted as The synchronization identification module 410 can further identify or construct the symbols according to a method, a process, a data or a value, or a combination thereof predetermined by the computing system 100, see Ratnakar para [0153]),

Regarding claim 21,
	Ratnakar In view of Rong teaches the apparatus according to claim 20, wherein the at least one processor is further configured to execute the readable program codes to: determine the identification information of the synchronization signal block corresponding to the at least one component according to a sequence for the initial access signal transmitted in the at least one component; or determine the identification information of the synchronization signal block corresponding to the at least one component according to a sequence for the initial access signal transmitted in the at least one component, and a time-frequency position of the at least one component. (interpreted as The synchronization identification module 410 can identify based on identifying or selecting a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461